Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 7, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  153942 & (17)(18)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 153942
                                                                     COA: 332494
                                                                     Kent CC: 15-000178-FH
  DARIUS MONTEZ KEYS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 13, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motions to remand
  are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 7, 2016
         t1130
                                                                                Clerk